Case: 16-15604   Date Filed: 05/30/2018   Page: 1 of 4


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15604
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00013-DHB-BKE-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOAN MARIE PRICE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (May 30, 2018)

Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15604     Date Filed: 05/30/2018    Page: 2 of 4


Joan Marie Price appeals her conviction for conspiracy to distribute and possess

with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), 846. On appeal, Price argues that the district court abused its discretion

in denying her motions for substitution of counsel and to continue her sentencing

hearing. As an initial matter, although Price argues that we should apply caselaw

relevant to the denial of a motion to substitute counsel, the relevant caselaw for this

appeal relates to the denial of a motion for continuance. The motion filed by Price

was captioned as a motion to continue, did not explicitly request the substitution of

counsel, and was ruled on by the district court as a motion for a continuance.

      We review the denial of a motion to continue sentencing for an abuse of

discretion. United States v. Edouard, 485 F.3d 1324, 1350 (11th Cir. 2007). The

defendant carries the burden to demonstrate that the denial of her motion was an

abuse of discretion that resulted in specific and substantial prejudice. Id. We look

at the specific circumstances presented, focusing on the reasons provided for the

request for a continuance. Id.

       The Sixth Amendment right to counsel includes the right to counsel of the

defendant’s choice, but this right is not absolute. United States v. Campbell, 491
F.3d 1306, 1310 (11th Cir. 2007). Instead, a defendant is only guaranteed “a fair

or reasonable opportunity” to select the attorney of her choice. United States

v. Bowe, 221 F.3d 1183, 1190 (11th Cir. 2000). Courts balance the defendant’s


                                          2
              Case: 16-15604     Date Filed: 05/30/2018    Page: 3 of 4


right to counsel of choice with “the general interest in the prompt and efficient

administration of justice.” Id. In determining whether a denial of continuance

deprives a defendant of a “fair and reasonable opportunity” to choose counsel, we

have considered the following factors:

      (1) the length of the delay, (2) whether the counsel who becomes
      unavailable . . . has associates adequately prepared to try the case,
      (3) whether other continuances have been requested and granted,
      (4) the inconvenience to all involved in the [proceeding], (5) whether
      the requested continuance is for a legitimate reason, and (6) any
      unique factors.

Id.

      Price’s argument that the district court abused its discretion by denying her

motion for a continuance is not persuasive. On balance, the relevant factors weigh

against granting a continuance. In particular, the potential length of delay, the fact

that Price’s court-appointed counsel was ready to proceed, and the fact that Price

did not state with any particularity why she needed new counsel all weigh against

the grant of a continuance. Bowe, 221 F.3d at 1190. In addition, Price has not

established that the court’s decision caused her any specific prejudice. Edouard,
485 F.3d at 1350. Although Price argues that the government withdrew its motion

for a reduction in her sentence based on the request for a continuance and her

desire for new counsel, the record demonstrates that the government withdrew its

motion because Price repeatedly minimized her role in the offense and, therefore,

would not be a credible witness in proceedings against others. Thus, while Price
                                          3
               Case: 16-15604         Date Filed: 05/30/2018   Page: 4 of 4


was prejudiced from the government’s withdrawal of its motion, that prejudice was

not caused by the denial of her motion for a continuance. Accordingly, we affirm

the decision of the district court.

      AFFIRMED.




                                              4